Title: To Benjamin Franklin from William Parsons, 4 August 1778
From: Parsons, William
To: Franklin, Benjamin


Sir
London August 4th, 1778.
I am at a loss in what manner to address you, more particularly as I fear I appear in a very unfavorable light to Doctor Franklin, but my situation and my distracted state of mind, bordering almost upon despair, on account of my poor unhappy Wife will I hope plead my excuse, whose wretched Situation Chevalier Hickey, the Bearer of this, will inform you of. I, Sir, will trouble you with but a few words more. When I left this with a resolution to offer my services to the united States of America, I was made to beleive I shou’d not meet with the least difficulty in my services being accepted of. Therefore, sanguine in the cause I was going to embark in and certain of ending my life at the other side of the Atlantic, I wrote my friends and particular connexions, letting them know my purpose, with my reasons for it. When I went to pay my personal Compts. to you, Sir, at Paris, my poor unhappy Wife met me there. Indeed my hopes flatter’d me with a beleif that we shou’d not be there a week before we embark’d. What my disappointmt. when my offers were rejected! I had embark’d too far to recede, and distress staring me in the face; yet I hop’d I might still succeed. In fact, I was afraid to return. I wrote home, but my letters were treated with disdain and Resentment for what I had done, or not Answer’d at all. I had £250 in the hands of my Cousin-germain, Sir William Parsons, which I left a power to have lodg’d in the hands of Messrs. Nesbitt in this Town for my use, and which I thought had been paid in, when I ventur’d to give you, Sir, the draft I did; but this has been cruelly and most inhumanly with-held in Resentment to me, but contrary to every idea of justice. I still continued to write home, but with similar success. All this time our distress encreasing, (’tho Capt. Hickey can answer for the very recluse life we led) our debt at the Pension where we liv’d accumulating, ’till at last threat’ning succeeded. Thus dreadfully circumstanc’d in a strange Country, friendless and unknown, I ventur’d to come home to endeavor to extricate us from this misfortune, but I have met nothing but insults and threat’nings. I have been afraid to stir out of my Room, and, so help me God!, I have often, since I came to Town, been twenty-four hours together without Eating a morsel or having wherewithal to procure it. This, or more I cou’d bear, but to think what may happen to my Wife by a set of unfeeling Wretches, in whose house she is, that stings me to the quick. I have, for many years preserv’d her, with tenderness and care, from the most distant idea of distress, and, oh, that such a Woman shou’d ever meet with any! Sir, she will stand the test of enquiry or scrutiny, and will be found to possess whatever is deem’d desireable in a Woman, with an understanding equall’d by few. Excuse, oh! excuse a fond doating Husband, whose heart is this moment ready to burst. If ever merit in distress found freind, for pity’s sake!, be one to a poor, forlorn, and deserving Woman. If ever Charity was deem’d a Virtue, it surely, surely must in this instance. In return, may you and your’s never meet with any misfortune or disappointment in this life, but, here and hereafter, enjoy the blessings, ever the consequence of humanity, charity and benevolence. If ever I can prove my gratitude, I will go to the farthest part of the World to do it. If my services will not be accepted of by you, Sir, I have wrote to Mrs. Parsons to come home, if enabled by your generous humanity, ’tho I wou’d rather prove my gratitude in America than elsewhere.

Pardon this trouble and ease a tortur’d and afflicted heart, and, as you are one of the greatest, be also one of the best of Men. With misery, beyond Conception, beleive me, Sir, with the truest Respect, Your most Obedient and Most Devoted humble Servant
Wm. Parsons
 
Addressed: A Monsieur / Monsieur Franklin / a Passy
Notation: Wm Parsons
